          Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18
                                                    USDCSDNYPage 1 of 33
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:_ _ _ _ __
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   11/26/2018
                                                                    DATE FILED:,_ __ _ _
---------------------------------------------------------------X
JUNMIN SHEN and YUZHU WANG on behalf :                              16-cv-2015 (RWL)
of themselves and others similarly situated,                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                  - against -                                  :   DECISION AND ORDER
                                                               :
NUMBER ONE FRESCO TORTILLAS, INC. :
d/b/a FRESCO TORTILLAS; DAN QING LIU, :
a/k/a Danqing Liu, a/k/a Dan Q. Liu, JIAN HUI :
CHEN, a/k/a Jianhui Chen, a/k/a Jian H. Chen, :
SU JIANG, ZHENG XIAO, and GENE JONES, :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiffs, Junmin Shen and Yuzhu Wang, brought this action to recover unpaid

wages, overtime wages, and other damages under the Fair Labor Standards Act (the

“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law (the “NYLL”), N.Y. Labor

Law § 650 et seq. The Defendants are Fresco Number One Tortillas (“Fresco Tortillas”)

and its owners, Defendants Dan Liu and Jian Liu (collectively, with Fresco Tortillas,

“Defendants”).1 Specifically, Plaintiffs seek to recover (i) unpaid minimum and overtime

wages; (ii) spread of hours damages; (iii) damages for failure to provide an annual notice

of wage rate; (iv) damages for failure to provide wage statements and failing to maintain

and preserve those payroll records; (v) equipment reimbursement; (vi) liquidated

damages; and (viii) costs and reasonable attorneys’ fees, as well as; (ix) prejudgment

interest at the rate of nine percent per annum on their NYLL claims.



1Plaintiffs also named Su Jiang, Zheng Xiao, and Gene Jones in their Complaint but have
not pursued their claims against those individuals.
                                                        1
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 2 of 33



       On July 27, 2016, Defendants moved for summary judgment and in the alternative,

to dismiss the Complaint. On December 13, 2016, the Honorable James C. Francis IV,

United States Magistrate Judge, denied Defendants’ motion to dismiss the claims. Shen

v. John Doe Corporation, No. 16 Civ. 2015, 2016 WL 7217850, *5 (S.D.N.Y. Dec. 13,

2016). The Report and Recommendation was adopted on January 11, 2017. (ECF No.

46.) On August 29, 2017, the parties consented to the jurisdiction of this Court. (ECF

No. 60.)

       This Court presided over a two-day bench trial from April 19 to 20, 2018. The

Court observed the demeanor and testimony of the witnesses and has considered the

parties’ submissions and arguments as well as the trial record. In accordance with

Federal Rule of Civil Procedure 52(a), this Memorandum Opinion and Order constitutes

the Court’s findings of fact and conclusions of law. To the extent any finding of fact

includes conclusions of law, it is deemed a conclusion of law and vice versa.

       For the following reasons, the Court finds that Plaintiffs are entitled to recover

damages based on (i) violations of the NYLL’s minimum wage and overtime provisions;

(ii) the NYLL’s “spread of hours” provisions; and (iii) violations of the NYLL’s notice and

recordkeeping and wage statement provisions.

                                     Findings of Fact

       The Court finds the following facts have been proven by a preponderance of the

evidence.




                                            2
          Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 3 of 33



A. The Parties

         Defendant Fresco Tortillas is a Mexican restaurant located in Manhattan. (S. ¶

1.)2 Each Plaintiff is a former delivery worker for Fresco Tortillas. (S. ¶ 3.) At all relevant

times, Fresco Tortillas was owned and operated by Jian Hui Chen and his wife, Dan Qing

Liu. (S. ¶ 4; Tr. (Liu) 57; (Chen) 182-83.)3 Chen and Liu both worked full-time for the

restaurant and had the power to hire and fire employees. (Tr. (Chen) 182-83.) Chen was

responsible for managing the restaurant, which including taking orders, cooking, cleaning,

making deliveries, and directing the employees. (Tr. (Chen) 103.) From time to time, Liu

also made deliveries. (Tr. (Chen) 160-61.) Liu and Chen were both involved in the

financial aspects of the company, including the preparation and submission of Fresco

Tortillas’ tax returns. (Tr. (Liu) 57; (Chen) 104, 117.) In connection with the tax returns,

Liu and Chen testified that they submitted information concerning the restaurant’s internet

sales, rent costs, credit card statements, receipts for expenses, and daily cash receipts

to their accountant.      (Tr. (Liu) 63-65, (Chen) 117.)      Liu, however, had exclusive

responsibility for managing the restaurant’s corporate bank account. (Tr. (Liu) 65-68, 83-

86; (Chen) 104.)

B. Fresco Tortillas’ Operations

         Fresco Tortillas was open for business from 11:00 a.m. to 10:30 p.m. every day of

the year, with the exception of certain major holidays such as Independence Day,




2“S.” refers to the Stipulation of Facts and Laws in the parties’ Joint Pretrial Order. (ECF
No. 61.)
3   “Tr.” refers to the Trial Transcript dated April 19-20, 2018. (ECF Nos. 77, 79.)


                                               3
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 4 of 33



Thanksgiving, Christmas, and Martin Luther King Jr. Day. (Tr. (Chen) 199, 204, 207.)4

During the relevant period of time, the restaurant typically employed a cashier and one to

three delivery people, not including Chen or Liu. (Tr. (Chen) 105.) On average, the

cashier received $2,500 per month in salary, and Plaintiffs, collectively, received $2,500

per month. (Tr. (Wang) 14-17; (Liu) 76, 87; (Chen) 184.) Not including the individual

Defendants’ salaries, Liu testified that Fresco Tortillas paid roughly $60,000 in wages per

year during the relevant time period. (Tr. (Liu) 87-88.) Shen and Wang were both paid

exclusively in cash. (Tr. (Wang) 14; (Shen) 38; (Liu) 72.)

       Fresco Tortillas was a small establishment, with space for no more than ten eat-in

patrons at a time. (Tr. (Liu) 74; (Chen) 105-06.) The restaurant also offered pick-up and

delivery service. (Tr. (Chen) 108-10.) Orders could be made either in-person, over the

phone, or via the internet. (Tr. (Wang) 26-29.) On average, Fresco Tortillas served

approximately twenty dine-in patrons per day and approximately fifty pick-up orders per

day. (Tr. (Wang) 24; (Shen) 43-44; (Chen) 148-50.) Wang and Shen testified that,

collectively, they made roughly seventy to eighty deliveries per day.5 (Tr. (Wang) 17-18;

(Shen) 41.) The minimum cost for delivery orders was $8.50, which was also the cost of

the restaurant’s most popular dish, the “special combo.” (Tr. (Chen) 107, 203.) The



4Chen testified that the restaurant was sometimes closed on these holidays, although
Fresco Tortilla’s records do not fully support this assertion. See, e.g., Ex. 4 at D000289,
D000345 (indicating that the restaurant was open on Independence Day in 2015 and
2016).
5 While Chen initially testified that the average number of deliveries per day was around
fifty to sixty, he later acknowledged that he was not sure of the exact number of deliveries
per day and that Plaintiffs were more likely to know the number of delivery orders they
had been responsible for. (Tr. (Chen) 109, 145-46.) Accordingly, the Court will rely upon
Plaintiffs’ testimony for those delivery estimates.


                                             4
         Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 5 of 33



average delivery order cost roughly between $13 and $18 and the average pick-up or

dine-in order cost approximately $8.50.6 (Tr. (Wang) 19-20; (Shen) 41-42; (Chen) 107,

110.)

        Generally, Fresco Tortillas delivery workers kept all of the tips they received during

their deliveries, with the exception of very large orders, in which case the tip for that order

would be shared. (Tr. (Shen) 39-40.) In order to compensate the Plaintiffs for the tips

the restaurant received in connection with orders made by credit card or online, Chen

would pay Wang and Shen fifty dollars in cash for each day that they worked. (Tr. (Liu)

78-79; (Chen) 139.) While the fifty dollars was pro-rated based on the number of hours

the delivery worker actually worked, it was not impacted by the value of the tips that the

restaurant actually received. (Tr. (Chen) 140-41.) Starting in or about January 2015,

Fresco Tortillas hired an additional delivery person: De Ling Wang. (Tr. (Chen) 142; see

also Ex. C at D000116.) Fresco Tortillas’ employee timesheets indicate that De Ling

Wang received tips at a significantly higher rate than the Plaintiffs. (See, e.g., Ex. C at

D000127, D000119.) Chen claimed that he used to give his portion of the tips to De Ling

Wang, due to her status as a young single mother, and that this accounted for the

discrepancy in the tip amounts. (Tr. (Chen) 142-43.)




6 Wang and Shen testified that the average pick-up order cost approximately $18 to $19,
and Wang testified that the average dine-in order cost approximately $13 to $14. (Tr.
(Wang) 19-20; (Shen) 41-42.) At his deposition, however, Wang testified that he did not
know what the cost of these orders were. (Tr. (Wang) 21-22.) Meanwhile, Shen testified
that he was on the road for the majority of the workday and therefore, his knowledge of
the pick-up and dine-in orders was based exclusively on the thickness of the stack of torn
off receipts by the restaurant’s cashier machine. (Tr. (Shen) 45-50.) In light of these
discrepancies and based on the Court’s perception of the Plaintiffs’ testimony, the Court
does not find Plaintiffs’ testimony on this issue credible.
                                              5
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 6 of 33



       The Plaintiffs testified that in addition to their delivery duties, they assisted with the

preparation of the restaurant’s food. (Tr. (Wang) 10-14; (Shen) 36-37.) Chen admitted

that the Plaintiffs would, at times, assist with clean-up but denied that they assisted with

the preparation of food. (Tr. (Chen) 211-13.)

C. Fresco Tortillas’ Employment Records

       Fresco Tortillas relied upon monthly employee time sheets covering the time

period from January 2014 through September 2016. (See Ex. C at D000043-304.) Chen

was responsible for creating and maintaining these time sheets. (Tr. (Liu) 82, 92; (Chen)

103, 122.) Chen testified that he received the blank forms from his accounting firm in or

about 2013. (Tr. (Chen) 132-33.) The time sheets track hours of work per day, rate of

pay, and the amount of tips earned each day, but they do not account for the cash tips

delivery workers received during deliveries. (Tr. (Chen) 122, 125.) Chen testified that

the records were generally accurate, however, he acknowledged that although the time

sheets indicate that each employee started and ended work at the exact same time each

day of that week, the start and end times could vary by five to ten minutes.7 (Tr. (Chen)

134.) Chen also admitted that he would also work hours outside of the restaurant’s official

hours – which were not recorded in the time sheets – but denied that Plaintiffs ever

worked those late hours with him. (Tr. (Chen) 201-02.)



7 At trial, Plaintiffs attempted to introduce four meal delivery tickets from an online delivery
service in order to impeach Defendants’ witnesses regarding the duration of the delivery
workers’ shifts. (Tr. (Chen) 170-81.) These tickets were not produced during discovery.
(Tr. 172-73.) Furthermore, on their face, the tickets are not tied to any specific delivery
worker and Plaintiffs did not testify as to the tickets’ authenticity or origin. Accordingly,
the Court will not rely upon these tickets as evidence. See, e.g., Washington v. Kellwood
Co., No. 05 Civ. 10034, 2016 WL 5680374, at *3 (S.D.N.Y. Sept. 30, 2016) (excluding
evidence that did not speak for itself where there was no foundational testimony).


                                               6
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 7 of 33



       The time sheets do not indicate that either Plaintiff worked for Fresco Tortillas prior

to March 2015. (See Ex. C, Exs. 2-3.) The space for the employee’s signature was also

blank on all of Plaintiffs’ time sheets, although the time sheets for the restaurant’s other

employees were often signed. (Compare Ex. C at D000251, D000254, with D000259,

D000306.) Chen testified that Wang and Shen refused to sign their time sheets. (Tr.

(Chen) 122-23.)

       Defendants’ records show that in March 2015, Wang worked from 6 p.m. to 10:30

p.m., four and one-half hours per day, for five days per week, receiving $891 for 99 hours

of work. (Ex. 3 at D000124.) He also received $990 in tips, for a total of $1,881.8 (Ex. 3

at D000124.) In April 2015, the records indicate that Wang worked from 6 p.m. to 10:30

p.m., four and one-half hours per day, typically, four days per week, receiving $810 for 90

hours of work. (Ex. 3 at D000130.) He received $900 in tips, for a total of $1,710. (Ex.

3 at D000130.) The records for May 2015 indicate that Wang worked from 6 p.m. to 10:30

p.m., four and one-half hours per day, for three to five days per week, for which he

received $931.50 for 103.5 hours of work. (Ex. 3 at D000135.) That month, Wang

received $1,035 in tips, for a total of $1,966.50. (Ex. 3 at D000135.) The records show

that in June 2015, Wang worked from 5 p.m. to 10:30 p.m., five and one-half hours per

day, for four to five days per week, for $1,089 for 121 hours of work. (Ex. 3 at D000140.)

He received $1,210 in tips, for a total of $2,299. (Ex. 3 at D000140.)




8 Based on the parties’ testimony, it is apparent that the tips indicated in the time sheets
only refer to tips made in connection with credit card or online orders and did not include
the cash tips the employees received during their deliveries. (Tr. (Chen) 125-26, 137-
38.)
                                              7
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 8 of 33



       The records show that from July through September 2015 and in November 2015,

Wang worked from 5 p.m. to 10:30 p.m., five and one-half hours per day, for five days per

week. (Ex. 3 at D000145, D000151, D000160, D000168.) In July 2015, he received

$1,089 for 121 hours of work, in addition to $1,210 in tips, for a total of $2,299. (Ex. 3 at

D000145.) In August 2015, Wang received $1,039.50 for 115.5 hours of work, in addition

to $1,155 in tips, for a total of $2,194.50. (Ex. 3 at D000151.) In September 2015, Wang

received $1,089 for 121 hours of work, in addition to $1,210 in tips, for a total of $2,299.

(Ex. 3 at D000160.) In October 2015, Wang worked from 6 p.m. to 10:30 p.m., for a total

of four and one-half hours per day, for five days per week, receiving $891 for 99 hours of

work. (Ex. 3 at D000166.) He also received $990 in tips, for a total of $1,881. (Ex. 3 at

D000166.) In November 2015, Wang received $990 for 110 hours, in addition to $1,100

in tips for a total of $2,090. (Ex. 3 at D000168.) In December 2015, Wang worked from

11 a.m. to 5 p.m., for a total of six hours per day, for three to five days per week, receiving

$1,242 for 138 hours of work. (Ex. 3 at D000178.) Wang also received $1,380 in tips,

for a total of $2,622. (Ex. 3 at D000178.) In January 2016, Wang worked from 6 p.m. to

10:30 p.m., four and one-half hours per week, for five days per week, receiving $850.50

for 94.5 hours of work. (Ex. 3 at D000251.) Wang also received $945 in tips, for a total

of $1,795.50. (Ex. 3 at D000251.) In February 2016, Wang worked from 12 p.m. to 5

p.m., five hours per day, for five days per week, receiving $945 for 105 hours of work.

(Ex. 3 at D000254.) Wang also received $1,050 in tips, for a total of $1,890. 9 (Ex. 3 at

D000254.)




9The February 2016 record shows Defendants paid Wang a total of $1,890, however,
$945 added to $1,050 equals $1,995. The Court notes the faulty calculation.
                                              8
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 9 of 33



       Defendants’ records also show that from August through October 2015, Shen

worked from noon to 5 p.m., five hours of work per day, for five days per week, receiving

$990 for 110 hours of work. (Ex. 3 at D000150, D000159, D000164.) All three months,

Shen also received $1,100 in tips, for a total of $2,090 per month. (Ex. 3 at D000150,

D000159, D000164.) In November 2015, Shen worked from noon to 5 p.m., five hours

of work per day, for four to five days per week, receiving $945 for 105 hours of work. (Ex.

3 at D000173.) Shen also received $1,050 in tips, for a total of $1,995 per month. (Ex.

3 at D000173.) In December 2015, Shen worked from 5 p.m. to 10:30 p.m., five and one-

half hours of work per day, for three to five days per week, receiving $891 for 99 hours of

work. (Ex. 3 at D000177.) Shen also received $990 in tips, for a total of $1,881 (Ex. 3 at

D000177.) In January 2016, Shen worked from noon to 6 p.m., for a total of six hours per

day, for five days per week, receiving $864 for 96 hours of work. (Ex. 3 at D000250.)

Shen also received $960 in tips, for a total of $1,824. (Ex. 3 at D000250.)

       There are inconsistencies and contradictions through Defendants’ renditions of the

facts. First, the time sheets indicate that each Plaintiff worked between four and one-half

to six hours per day. But Chen testified that on most days, each delivery person worked

a single shift of five to eight hours. (Tr. (Chen) 208-09.) He stated that Wang switched

between the early shift and the late shift, and that typically, Shen worked from around

noon to five. (Tr. (Chen) 125, 208-09.) Liu testified that each delivery person worked

eight hours per day, including their break time. (Tr. (Liu) 80-81.) In contrast, Plaintiffs

testified that they worked from 11 a.m. to 11 p.m., i.e., twelve hours per day, six days per

week, for a total of seventy-two hours per week. (Tr. (Wang) 8-9; (Shen) 36.)




                                             9
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 10 of 33



       The time sheets also indicate that each Plaintiff typically received in excess of

$1,800 per month in wages and tips from Fresco Tortillas. But Shen testified that he was

initially paid $1,100 per month and approximately six months into his employment, his

salary increased to $1,200 per month. (Tr. (Shen) 35-36.) Wang testified that he was

paid $1,200 per month during his first year of employment, but after one year, his salary

was increased to $1,300 per month.        (Tr. (Wang) 14-17.)     Liu’s testimony actually

contradicted Fresco Tortilla’s time sheets and affirmed that the delivery people,

collectively, made $2,500 and that Wang’s base salary was $1,300. (Tr. (Liu) 89-90.)

The wages indicated in the time sheets are also wildly inconsistent with the salaries stated

in the company’s tax returns. (See Ex. A at D000001, D000011, D000460.)

       The parties also dispute the duration of time that Wang and Shen were actually

employed as full-time workers at Fresco Tortillas. Wang testified that he started working

full-time at Fresco Tortillas in August of 2012 and that he stopped working in the very

beginning of March of 2016. (Tr. (Wang) 8-9, 16.) Liu testified that that Wang started

working for Fresco Tortillas part-time in 2012 and he switched to full-time work during the

second half of 2015. (Tr. (Liu) 80). Chen, however, testified that Wang was hired at the

end of 2014 or the beginning of 2015 and that prior to that time, Wang occasionally

worked at the restaurant, but only for a day at a time. (Tr. (Chen) 129, 167.) Meanwhile,

the time sheets available for Wang are from March 2015 until March 2016 and do not

indicate that Wang worked either part-time or full-time prior to then. (See Ex. 3.) Shen

testified that he was hired in August 2014 and worked for Fresco Tortillas until January

2016. (Tr. (Shen) 34, 41); see also (Tr. (Wang) 19.) Chen testified that Shen’s full-time

employment commenced during the summer of 2015, and prior to then, Shen



                                            10
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 11 of 33



occasionally worked for the restaurant, but only for a day or so at a time. (Tr. (Chen) 123-

24, 167.) Meanwhile, Fresco Tortillas’ records indicate that Shen’s employment began

during the summer of 2015, but do not indicate that he was previously employed at the

restaurant in any capacity. (Ex. C at D000150.)

       In light of the numerous discrepancies between Defendants’ testimony and Fresco

Tortillas’ records, the Court finds neither Defendants’ testimony nor the records to be

entirely reliable. By contrast, Wang and Shen’s testimony on their employment history

was internally consistent and their demeanor was credible. The Court, therefore, credits

the testimony of the Plaintiffs regarding their weekly work hours, their salary, and the

duration of their employment.

D. Wang’s Employment

       Wang was employed as a delivery worker at Fresco Tortillas from August 1, 2012

through February 29, 2016 (approximately 43 months). (Tr. (Wang) 8-9, 16.) From

August 1, 2012 through July 31, 2013, Wang received $1,200 per month in wages. (Tr.

(Wang) 14-17.) From August 1, 2013 until the end of February 29, 2016, Wang received

$1,300 per month in wages. (Tr. (Wang) 14-17.) Wang received between forty dollars

and fifty dollars in cash tips each day he worked. (Tr. (Wang) 15.) During this entire

period, Wang worked twelve hour shifts for six days per week. (Tr. (Wang) 8-9.) Wang

also testified that he purchased a bike for use at Fresco Tortillas for $1,400 and spent

approximately $100 per month on maintenance and $1,800 on replacement batteries.

(Tr. (Wang) 15-16.)




                                            11
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 12 of 33



E. Shen’s Employment

       Shen was employed as a delivery worker at Fresco Tortillas from August 26, 2014

until January 31, 2016. (Tr. (Wang) 19; (Shen) 34, 41.) From August 26, 2014 through

January 2015, Shen was paid $1,100 per month in wages. (Tr. (Shen) 35-36.) From the

end of January 2015 through the end of January 2016, Shen was paid $1,200 per month

in wages. (Tr. (Shen) 35-36.) He received between forty and fifty dollars in cash tips per

day. (Tr. (Shen) 40.) During this entire period, Shen worked twelve hour shifts for six

days per week.      (Tr. (Shen) 36.)     Shen also testified that in connection with his

employment, he purchased a bike for between $1,420 and $1,450 and paid for

maintenance and new batteries for that bike. (Tr. (Shen) 40.)

F. Break Times

       Liu testified that the workers’ break time was typically from three to four in the

afternoon, and that breaks would also be granted during the late shift if the shift was not

too busy. (Tr. (Liu) 81.) Chen testified, however, that the delivery workers were permitted

to take breaks – and sometimes took long breaks – when they were not making deliveries,

but acknowledged that there were no set break times. (Tr. (Chen) 128-29.) By contrast,

Plaintiffs testified that they did not have any specific times set aside for meals, and that

they ate their meals during brief ten minute breaks between deliveries and other work.

(Tr. (Wang) 12-13; (Shen) 36-38.) Based on their demeanor and consistency, the Court

accepts Plaintiffs’ characterization of their breaks.

G. Wage and Tip Credit Notices

       Plaintiffs testified that they never signed or received any notices of their wages or

other forms related to employment. (Tr. (Wang) 14-15; (Shen) 38, 41.) Shen testified



                                             12
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 13 of 33



that he learned what his compensation was for the first time when he was paid. (Tr.

(Shen) 34-35.) Wang testified that Liu informed him of his base pay, noting that he “kind

of know how much it pays, this type of work, even though . . . [i]t’s not a written rule or

anything.” (Tr. (Wang) 10-11.) Defendants dispute this account, claiming that Plaintiffs

were aware that their tips counted as part of their salary and that Chen discussed their

wages with the delivery workers prior to their start date. (Tr. (Chen) 125-27, 138.) Chen

testified that Shen “realized that tips is part of the salary, and later on [Shen] told me, he

said I know for a fact that the tips at your restaurant is very good.” (Tr. (Chen) 126.) Chen

also testified that from 2012 onwards, he posted a notice setting forth the relevant labor

law requirements in both English and Chinese (Tr. (Chen) 121, 161-64), although Wang

could not recall seeing any such notice. (Tr. (Wang) 14.)

       Based on Plaintiffs’ testimony and the absence of any documentary evidence to

support Defendants’ claims, the Court finds that the Plaintiffs did not receive wage notices

or statements and were not informed that their tips would offset the statutory minimum

wage and overtime requirements.

                                    Conclusions of Law

       Having made the necessary factual findings, the Court turns now to the parties’

legal contentions. The Court will address, in turn, whether Fresco Tortillas qualifies for

FLSA liability, the Plaintiffs’ claims under the NYLL and the FLSA, and their damages.

A.     FLSA Coverage Requirements

       Defendants argue that Fresco Tortillas did not qualify as an “enterprise engaged

in interstate commerce” under the FLSA, and thus the restaurant is not subject to the

FLSA’s wage-and-hour provisions.          (Defendants’ Proposed Findings of Fact and



                                             13
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 14 of 33



Conclusions of Law ¶ 34-36.) Based on the evidence presented at trial, however, the

Court finds that Fresco Tortillas meets the requirements for enterprise coverage under

the FLSA.

       1. Applicable Law

       The FLSA’s minimum wage and overtime provisions apply to employees who are

“employed in an enterprise engaged in commerce or in the production of goods for

commerce.” 29 U.S.C. § 207(a)(1). To prove that he is a covered employee, the plaintiff

must establish that his employer is an “enterprise” (i) which “has employees engaged in

commerce or in the production of goods for commerce, or . . . employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for

commerce by any person”; and (ii) “whose annual gross volume of sales made or

business done is not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).” 29 U.S.C. § 203(s)(1)(A).

       If the plaintiff can satisfy the second prong by showing that the enterprise does the

“requisite dollar volume of business,” i.e., $500,000 every year, the first prong is rarely

difficult to establish “because it is met by showing that two or more employees ‘have

handled . . . materials that have been moved in . . . commerce.’” Jacobs v. New York

Foundling Hospital, 577 F.3d 93, 99 n.7 (2d Cir. 2009) (alterations in original) (citing 29

U.S.C. §203(s)(1)(A)(i)); see also Shen, 2016 WL 7217850, at *2 (noting that the first

prong is “satisfied as long as the employer purchases or uses supplies that have at some

point moved in interstate commerce.”) The plaintiff bears the burden of establishing

coverage under the FLSA by a preponderance of the evidence. De Xiong Pan v. Wei

Plumbing, Inc., No. 12 Civ. 1781, 2013 WL 6053496, at *13 (S.D.N.Y. Nov. 13, 2013).



                                            14
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 15 of 33



       2. Analysis

       Defendants claim that Fresco Tortillas does not qualify as an enterprise engaged

in interstate commerce under the FLSA because their annual gross volume of sales made

or business done is less than $500,000. Defendants offer Fresco Tortillas’ federal and

state corporate income tax returns as proof that the company never achieved an annual

gross business volume of $500,000. Plaintiffs contest the accuracy of the tax returns,

arguing that the returns misrepresent the salaries of the restaurant’s employees and

significantly understate the company’s gross annual sales.10

       Fresco Tortillas’ federal corporate income tax returns reflect annual gross sales of:

(i) $241,472 for the period of July 1, 2013 through June 30, 2014 (Ex. A at D000001); (ii)

$313,892 for the period of July 1, 2014 through June 30, 2015 (Ex. A at D000011); and

(iii) $299,576 for the period of July 1, 2015 through June 30, 2016 (Ex. A at D000460).

As previously noted by this Court, “tax returns are not dispositive and the veracity of those

documents can be questioned by a Plaintiff.” Shen, 2016 WL 7217850, at *3 (quoting Jia

Hu Qian v. Siew Foong Hui, No. 11 Civ. 5584, 2013 WL 3009389, at *3 (S.D.N.Y. June

14, 2013)). While both Lui and Chen testified that the tax returns were filed as they were

produced here (Tr. (Liu) 62-64; (Chen) 189-91), the returns are not signed by the

individual Defendants nor are they accompanied by affidavits from tax preparers attesting

to their authenticity and accuracy. Both of these factors caution against accepting the tax

returns as trustworthy indicators. See Monterossa v. Martinez Restaurant Corp., No. 11




10As evidence of Fresco Tortillas’ revenue, Defendants also admitted into evidence
copies of bank statements from July 2015 through October 2016 with total monthly
deposits ranging from $17,451.66 to $24,581.89. (Ex. B.) The bank accounts, however,
only date back to July 2015, and therefore, do not cover much of the relevant time period.
                                             15
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 16 of 33



Civ. 3689, 2012 WL 3890212, at *4 (S.D.N.Y. Sept. 7, 2012) (“[T]here is good reason to

be cautious in relying on Defendants’ tax returns because . . . the submitted returns are

unsigned and unaccompanied by a statement or affidavit of the tax preparer.”).

       There are also obvious inconsistencies between Fresco Tortillas’ tax returns and

Defendants’ testimony and additional evidence. For instance, Chen testified that in 2015,

the annual salary for himself and his wife was between $40,000 and $50,000. (Tr. (Chen)

193-94.) Liu testified that Fresco Tortillas paid roughly $60,000 in wages to its other

employees. (Tr. (Liu) 87-88.) The tax returns indicate, however, that Fresco Tortillas

paid its officers (i.e., Liu and Chen) $28,810 in the 2013 fiscal year, $25,400 in the 2014

fiscal year, and $30,800 in the 2015 fiscal year. (Ex. A at D000001, D000011, D000460.)

The returns also represent that Fresco Tortillas paid $8,480 in salaries and wages in the

2013 fiscal year, $12,237 in the 2014 fiscal year, and $21,151 in the 2015 fiscal year.

(Ex. A at D000001, D000011, D000460.) Given the disparity between the tax records

and Defendants’ own testimony, the Court finds that Fresco Tortillas’ tax returns are not

reliable evidence of Fresco Tortilla’s profits. See Amaya v. Superior Tile & Granite Corp.,

No. 10 Civ. 4525, 2012 WL 130425, at *4 (S.D.N.Y. Jan. 17, 2012) (finding that the

defendant’s tax returns were unreliable, where they were inconsistent with a business of

its size and employee salary amounts).

       Furthermore, even using the more conservative estimates testified to at trial, it is

clear that Fresco Tortillas met the FLSA sales threshold during the applicable period. For

instance, Chen testified that there were approximately twenty dine-in orders per day and

approximately fifty pick-up orders per day at an average cost of approximately $8.50. (Tr.

(Chen) 107-10.) Wang and Shen testified that, collectively, they made approximately



                                            16
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 17 of 33



seventy to eighty deliveries per day. (Tr. (Wang) 17-18; (Shen) 41.) Chen testified that

the average delivery order cost approximately thirteen or fourteen dollars. (Tr. (Chen)

107.) Accepting that Fresco Tortillas was open three hundred sixty one days per year

(Tr. (Chen) 206-07), based on these estimates, Fresco Tortillas would have made $1,505

in sales per day for a total of $543,305 gross sales per year.11 This is above the FLSA’s

$500,000 threshold.12

B.     Recordkeeping and Wage Statement Claims

       Plaintiffs contend that, throughout the duration of their employment, Defendants

failed to provide them with the requisite wage statements or a wage notice, and they are

therefore entitled to additional statutory damages under the NYLL. (Plaintiffs’ Proposed

Findings of Fact and Conclusions of Law (“Pl. FF&CL”) ¶ 121-32.) The Court agrees.



11 This, the lowest possible calculation, assumes that Chen accurately testified to the
number of days the restaurant was open, although as noted above, there is reason to
believe the restaurant may have been open on additional dates – in which case, the
restaurant’s gross annual sales would have been slightly higher. The calculation also
does not include deliveries made by other employees, such as Chen, which would further
increase Fresco Tortillas’ revenue.
12 Even if Fresco Tortillas did not meet the FLSA’s requirements, the Court would exercise
supplemental jurisdiction over the remaining state-law claims. Where all of the federal
claims in an action have been dismissed, a court must consider whether continuing to
exercise supplemental jurisdiction over any remaining state-law claims “serves the
interests of economy, convenience, fairness and comity.” Bray v. City of New York, 356
F. Supp. 2d 277, 285 (S.D.N.Y. 2004) (citing Itar-Tass Russian News Agency v. Russian
Kurier, Inc., 140 F.3d 442, 446-47 (2d Cir. 1998)). Exercising supplemental jurisdiction
may be appropriate where there has been a “substantial expenditure in time, effort, and
money in preparing the dependent claims.” Motorola Credit Corp. v. Uzan, 388 F.3d 39,
56 (2d Cir. 2004). There is a “particularly strong case for retaining jurisdiction. . . [after a
court] has conducted a trial on the merits.” Id. at 56-57; see also Marcelino v. 374 Food,
Inc., No. 16 Civ. 6287, 2018 WL 1517205, at *11 (S.D.N.Y. March 27, 2018) (“[G]iven that
this Court has already conducted a trial on the merits, the factors of convenience and
judicial economy weigh strongly in favor of this Court’s continued exercise of
supplemental jurisdiction.”).


                                              17
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 18 of 33



       1. Wage Notice Requirement

       The NYLL, through the Wage Theft Prevention Act (or “WPTA”), requires

employers to provide each employee with a written notice of (i) the employee’s rate of

pay; (ii) the overtime rate of pay; (iii) the basis for the employee’s pay (e.g., hourly, daily,

weekly, salary, commission, and so forth); (iv) all allowances claimed as part of the

minimum wage (e.g., tips, meals, or lodging allowances); (v) the employee’s regular pay

day; (vi) the name of the employer, including whether the employer is “doing business”

under any other name; (vii) the employer’s address; and (viii) the employer’s telephone

number. N.Y. Lab. Law § 195(1)(a).

       Such notice must be provided “within ten business days of the start of

employment.” Kone v. Joy Construction Corp., No. 15 Civ. 1328, 2016 WL 866349, at *5

(S.D.N.Y. March 3, 2016) (internal quotation marks and citation omitted). The written

notice must also be provided in English and the employee’s primary language. N.Y. Lab.

Law § 195(1)(a). Pursuant to a 2014 amendment to the WTPA, an employer who fails to

provide notices at the time of hiring is liable for a maximum of $5,000, accruing at a rate

of $50 for each day not received. N.Y. Lab. Law § 198(1-b); see also Java v. El Aguila

Bar Restaurant Corp., No. 16 Civ. 6691, 2018 WL 1953186, at *12 (S.D.N.Y. April 25,

2018) (“Since February 27, 2015, an employee who was not provided a wage notice within

ten business days of the first day of employment can recover damages of $50 for each

workday that a violation occurs or continues to occur, not to exceed $5,000.”) (citation

omitted). Before the 2014 amendment, from April 9, 2011, through February 26, 2015,

employers were liable for $50 each week the wage notice was not provided, with a




                                              18
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 19 of 33



maximum penalty of $2,500. Demirovic v. Ortega, No. 15 CV 327, 2018 WL 1935981, at

*6 (E.D.N.Y. April 24, 2018).

      As discussed above, Plaintiffs did not receive wage notices for the duration of their

employment. Accordingly, each Plaintiff is entitled to recover $5,000, as each Plaintiff

was not properly provided notice for a number of workdays that, when multiplied by $50

per day, far exceeds the statutory maximum of possible liability of $5,000.

      2. Wage Statement Requirement

      New York law also requires employers to provide a statement with each payment

of wages containing (i) the dates the payment of wages covers; (ii) the name of both the

employee and employer; (iii) the employer’s address and telephone number; (iv) the rate

and basis of pay; (v) gross wages; (vi) deductions; (vii) allowances (if applicable); and

(viii) net wages. N.Y. Lab. Law § 195(3). “Until February 27, 2015, an employer’s failure

to provide proper wage statements was a violation for which plaintiffs could receive $100

per work week in damages, with a cap of $2,500.” Gamero v. Koodo Sushi Corporation,

272 F. Supp. 3d 481, 511 (S.D.N.Y. 2017) (internal quotation marks omitted). Following

the 2014 amendment to the WTPA, an employer who fails to provide the required wage

statement is liable to the employee for $250 per each day that the violation occurs, up to

a maximum of $5,000. N.Y. Lab. Law § 198(1-d).

      Fresco Tortillas produced time keeping records for only part of the relevant time

period, and those statements did not contain all of the required information, such as the

restaurant’s name and address. (See Ex. C.) Nor does it appear that these time sheets

were given to the employees such that they would constitute a wage statement.

Furthermore, the testimony at trial significantly undercut the validity of those records.



                                           19
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 20 of 33



Accordingly, Wang and Shen are each entitled to damages for Defendants’ failure to

provide wage statements, as required by New York law. Since each Plaintiff worked at

Fresco Tortillas for more than twenty days after the 2014 amendment’s effective date,

Defendants’ liability exceeds the statutory maximum liability of $5,000, and Wang and

Shen are each entitled to the statutory maximum award of liability of $5,000.

C.     Overtime Claims

       The Court finds that Plaintiffs have carried their burden of showing, by a

preponderance of the evidence, that Defendants violated the FLSA and the NYLL’s

overtime provisions.

       1. Applicable Law

       Under the FLSA, an employee bears the burden of proving that he was not properly

compensated for his work. Daniels v. 1710 Realty LLC, 497 Fed App’x 137, 139 (2d Cir.

2012). “Where an employer’s payroll records are inaccurate or incomplete, courts apply

a burden-shifting scheme to determine whether an employee has established that he was

underpaid, and what damages he suffered.” Marcelino v. 374 Food, Inc., No. 16 Civ.

6287, 2018 WL 1517205, at *15 (S.D.N.Y. March 27, 2018). In such instances, “an

employee has carried out his burden if he proves that he has in fact performed work for

which he was improperly compensated and if he produces sufficient evidence to show

the amount and extent of that work as a matter of just and reasonable inference.” Kuebel

v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011) (quoting Anderson v. Mount

Clemens Pottery Co., 328 U.S. 680, 687 (1946)). The Second Circuit has noted that this

burden “is not high” and may be satisfied through an employee’s “estimates based on his

own recollection.” Id. at 362.



                                           20
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 21 of 33



       If an employee satisfies this initial showing, the burden then shifts to the employer

to come forward with evidence of the precise amount of work performed or with evidence

to negative the reasonableness of the inference to be drawn from the employee’s

evidence. Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. ___, 136 S. Ct. 1036, 1047 (2016).

“If the employer fails to produce such evidence, the court may then award damages to

the employee, even though the result may only be approximate.” Gonzalez v. Masters

Health Food Service Inc., No. 14 Civ. 7603, 2017 WL 3835960, at *16 (S.D.N.Y. July 27,

2017) (internal quotations omitted) (quoting Kuebel, 643 F.3d at 362); see also Hosking

v. New World Mortgage, Inc., 570 F. App’x 28, 32 (2d Cir. 2014) (noting “that the

employee’s burden of proving damages under the FLSA is minimal, particularly when the

employer does not keep records”)

       The NYLL applies a similar framework to unpaid compensation claims, except that

Section 196-a provides that “where an employer fails to ‘keep adequate records or

provide statements of wages to employees as required’ by the statute, the employer ‘shall

bear the burden of proving that the complaining employee was paid wages, benefits and

wage supplements.’” Gamero, 272 F. Supp. 3d at 498 (quoting NYLL § 196-a(a)).

       2. Analysis

       The Court previously found that Defendants did not maintain accurate records of

Plaintiffs’ hours worked and that their testimony was both conflicting and at odds with their

own time sheets. By contrast, Plaintiffs have consistently testified that they worked more

than forty hours per week. Defendants, on the other hand, have not provided any

evidence of the precise amount of work performed by Plaintiffs or any evidence to negate

the facts as set forth in Plaintiffs’ testimony.



                                               21
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 22 of 33



        Therefore, the Court finds that that Plaintiffs have carried their burden of

demonstrating that they are entitled to compensation for unpaid overtime work.

D.      Minimum Wage Violations

        The FLSA and the NYLL each require an employer to pay not less than a

statutorily-set minimum wage for each hour of work. See 29 U.S.C. § 206(a)(1); N.Y.

Lab. Law § 652(1); 12 N.Y.C.R.R. § 146-1.2. In order to assess whether an employee

has been paid minimum wage, a court must determine the employee’s hourly rate, also

called the “regular rate” of pay. Java, 2018 WL 1953186, at *10.

        To determine whether the defendants violated the FLSA’s or the NYLL’s minimum

wage provisions, the Court must first address (i) whether Defendants are entitled to take

a tip credit against their minimum wage and overtime obligations for tips received by the

delivery workers; (ii) whether Plaintiffs, during their workdays, took breaks that do not

qualify as work time and therefore are not compensable time under the statutes; and (iii)

the Plaintiffs’ ‘regular rate’ of pay.

     1. Tip Credit

        Under “‘[b]oth the FLSA and the NYLL,’” an employer may “‘pay a tipped worker a

cash wage that is lower than the statutory minimum wage, provided that the cash wage

and the employee’s tips, taken together, are at least equivalent to the minimum wage[,]’”

and “‘[t]his allowance against the minimum cash wage is known as a ‘tip credit.’” Gamero,

272 F. Supp. 3d at 500 (quoting Inclan v. New York Hospital Group, Inc., 95 F. Supp. 3d

490, 497 (S.D.N.Y. 2015)). An employer may not take a tip credit unless (1) “such

employee has been informed by the employer of the [tip credit] provision[]”; and (2) “all

tips received by such employee have been retained by the employee.” 29 U.S.C. §



                                           22
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 23 of 33



203(m)(2)(A)(ii). This provision is strictly construed. Hernandez, 2016 WL 3248493, at

*23. Under both the FLSA and the NYLL, the burden is on the employer to show that they

have complied with the tip credit requirements. Valle v. Gordon Chen’s Kitchen LLC, 254

F. Supp. 3d 665, 672-73 (S.D.N.Y. 2017). Under the NYLL, notice of the tip credit must

be in writing.   12 N.Y.C.R.R. § 146-2.2(a); accord Inclan, 95 F. Supp. 3d at 498.

Moreover, once an employer has provided written notice of this tip credit, the employer

must obtain “acknowledgement of receipt signed by the employee,” and that signed

acknowledgement must “be kept on file for six years.” 12 N.Y.C.R.R. § 146-2.2(c).

“‘Courts in and outside of this District ‘have interpreted the notice provision to require at

the very least notice to employees of the employer’s intention to treat tips as satisfying

part of the employer’s minimum wage obligations.’” Hernandez v. Jrpac Inc., No. 14 Civ.

4176, 2016 WL 3248493, at *23 (S.D.N.Y. June 9, 2016) (quoting Copantitla v. Fiskardo

Estiatorio, Inc., 788 F. Supp. 2d 253, 287 (S.D.N.Y. 2011) (internal citations and quotation

marks omitted)).

       Defendants have not satisfied these notice requirements and were therefore not

entitled to take tip credits from Plaintiffs’ wages under the FLSA or the NYLL. First, Fresco

Tortillas cannot demonstrate that the Plaintiffs received all of their tips, as it appears that

Fresco Tortillas’ delivery workers received the same amount in tips for the online and

credit card tips each day, regardless of the amount of tips actually received by the

restaurant. (Tr. (Chen) 138-41.)

       Second, Defendants did not comply with either statute’s notice requirement. The

FLSA required Defendants to notify Plaintiffs the tip credit provision, and the Court must

“strictly construe” this requirement against Defendants. Inclan, 95 F. Supp. 3d at 497. At



                                              23
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 24 of 33



most, Chen told Plaintiffs that they would be receiving tips as part of their salary. (Tr.

(Chen) 125-26, 130, 138.) Chen did not testify, nor does the Court believe, that he

communicated to Plaintiffs that any tips they received would be credited against their

wages in order to achieve the minimum wage. See Hernandez, 2016 WL 3248493, at

*24 (no tip credit where plaintiffs were never told that their wages would be below the

minimum wage); Copantitla, 788 F. Supp. 2d at 288 (restaurant was not entitled to take

tip credit despite “informing employees that they would receive an hourly rate plus tips”

and “posting notices about the minimum wage laws,” because restaurant did not tell its

employees that it “intended to use tips to satisfy its minimum wage obligations”). And

Defendants patently did not comply with the NYLL’s provision, which required Defendants

to give Plaintiffs written notice of the tip credit and to obtain a signed acknowledgment

from each Plaintiff and retain it for six years. Accordingly, the Defendants may not take

advantage of the tip credit.

   2. Meal Breaks

       Under both the FLSA and NYLL, “all of the time worked during a continuous

workday is compensable, save for bona fide meal breaks.” Hart, 60 F. Supp. 3d at 475

n.15 (citing IBP, Inc. v. Alvarez, 546 U.S. 21 (2005)); see Reich v. Southern New England

Telecommunications Corp., 121 F.3d 58, 64-65 (2d Cir. 1997) (interpreting 29 C.F.R. §

785.19). For a break to so qualify, the employee “must be completely relieved from duty

for the purposes of eating regular meals.” 29 C.F.R. § 785.19 “Ordinarily 30 minutes or

more is long enough for a bona fide meal period,” id., but “[r]est periods of short duration,

running from 5 minutes to about 20 minutes . . . are customarily paid for as working time

[and] must be counted as hours worked.”           29 C.F.R. § 785.18.     As stated above,



                                             24
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 25 of 33



Defendants’ testimony regarding meal breaks lacked consistency, and thus the Court

accepts Plaintiffs’ testimony that they did not take any meal breaks. Accordingly, the

Court finds that all of Plaintiffs’ time worked was compensable.

   3. Minimum Wage Violations

      The remaining question then is whether Plaintiffs’ “regular rate” of pay was less

than the applicable minimum wage.        Under the FLSA, the “regular rate” of pay is

determined by “dividing an employee’s total remuneration for employment (except

statutory exclusions) in any workweek by the total number of hours actually worked.”

Romero v. Anjdev Enterprises., Inc., No. 14 Civ. 457, 2017 WL 548216, at *10 (S.D.N.Y.

Feb. 10, 2017) (alteration omitted) (citing 29 C.F.R. § 778.109). Similarly, under the

NYLL, the ‘regular rate’ of pay of an employee in the hospitality industry (which includes

restaurants) is calculated “by dividing the employee’s total weekly earnings, not including

exclusions from the regular rate, by the lesser of 40 hours or the actual number of hours

worked by that employee during the work week.” 12 N.Y.C.R.R. § 146-3.5(b). “Under

both the FLSA and NYLL, once the Court determines the ‘actual number of hours worked’

per week and calculates the ‘regular rate’ based on those hours, the ‘regular rate’ is then

compared to the statutorily-imposed minimum wage to determine whether the employee

has been underpaid.” Java, 2018 WL 1953186, at *10.

      Since 2009, the minimum wage under the FLSA has been $7.25 per hour. 29

U.S.C. § 206(a)(1)(C). During the relevant period, the minimum wage under New York

law has been as follows:

             $7.25 from July 24, 2009 to December 30, 2013;

             $8.00 from December 31, 2013 through December 30, 2014;


                                            25
        Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 26 of 33



              $8.75 from December 31, 2014 through December 30, 2015;

              $9.00 from December 31, 2015.

N.Y. Lab. Law § 652. The Court has discretion to award Plaintiffs damages under either

the NYLL or the FLSA; whichever provides the greatest relief. See Gamero, 272 F. Supp.

3d at 498. Thus, the Court shall employ the relevant New York State minimum wage to

calculate damages.

        Defendants paid the Plaintiffs a fixed monthly salary which, based on the hours the

Court has found the Plaintiffs worked, amounted to a regular rate of pay as follows.

Wang’s regular rate of pay for the period from August 2012 through July 2013 was $6.92,

and his regular rate of pay for the period from July 2013 through the end of February 2016

was $7.50.13 Shen’s regular rate of pay for the period from August 2014 through January

2015 was $6.35 and his regular rate of pay from February 2015 through January 2016

was $6.92. Therefore, for the entire period of employment at Fresco Tortillas, both

Plaintiffs’ “regular rate” of pay fell below the minimum wage required by the NYLL and

their weekly work hours exceeded forty hours per week. Accordingly, the Court concludes

that Wang and Shen are entitled to damages under the minimum wage and overtime

provisions of the NYLL.

     4. Spread of Hours Violations

        Plaintiffs also seek damages for “spread of hours” compensation under the NYLL.

The “spread of hours” provision of the NYLL entitles employees to one additional hour of



13 E.g., from August 2012 through July 2013, Wang had a monthly salary of $1,200. To
find the weekly earnings, $1,200 is multiplied by 12 (months in a year) and then divided
by 52 (weeks in a year). Wang’s weekly earnings were $276.92. To find the ‘rate of pay,’
$276.92 is divided by 40 (work hours in a week provided by statute). Thus, Wang’s “rate
of pay” for August 2012 through July 2013, was $ 6.92.
                                            26
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 27 of 33



pay at the minimum hourly wage when the interval between the beginning and end of an

employee’s workday exceeds ten hours. 12 N.Y.C.R.R § 142-2.4.

       The Court finds that Defendants are liable for unpaid spread-of-hours pay as to

both Plaintiffs. As described above, Wang and Shen worked twelve-hour shifts for six

days of the week for the entire duration of their employment at Fresco Tortillas, and

therefore, they are entitled to overtime pay at a rate of one-half times their regular rates

of pay, 12 N.Y.C.R.R. § 142-2.2, and “spread of hours” pay.

   5. Claims for Recovery of Equipment Costs

          a. Applicable Law

       Plaintiffs assert they are entitled to the recovery of costs incurred in purchasing

and maintaining their so-called tools of the trade: bicycles. (Pl. FF&CL ¶ 133-39.) Under

the FLSA, employers may shift the cost of purchasing tools of the trade to the employee

if doing so does not reduce the employee’s wages below the minimum wage or lower the

amount of overtime pay due to the employee. 29 C.F.R. § 531.35 (“[I]f it is a requirement

of the employer that the employee must provide tools of the trade which will be used in

or are specifically required for the performance of the employer’s particular work, there

would be a violation of the [FLSA] in any workweek when the cost of such tools purchased

by the employee cuts into the minimum or overtime wages required to be paid him under

the [FLSA]”); 29 C.F.R. § 531.32(c). Vehicles, including bicycles and motorcycles, can

be considered “tools of the trade if employees are required to possess and utilize them in

the course of their employment.” Guan Ming Lin v. Benihana National Corp., 755 F. Supp.

2d 504, 511 (S.D.N.Y. 2010); see also Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d

240, 257-58 (S.D.N.Y. 2008) (bicycles qualified as “tools of the trade” where delivery



                                            27
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 28 of 33



workers were required to purchase bicycles and the bicycles were a necessary

component of their job).

           b. Analysis

       This case may be distinguished from other cases involving delivery workers

because, here, Plaintiffs did not testify that Defendants required them to use bicycles in

the course of their deliveries or that the bicycles were necessary for them to complete

their work.    Accordingly, Plaintiffs are not entitled to recover damages for their

expenditures. See Huo v. Go Sushi Go 9th Ave., No. 13 Civ. 6573, 2014 WL 1413532,

at *3-4 (S.D.N.Y. April 10, 2014) (plaintiff's conclusory allegations that he needed bicycle

to deliver meals insufficient where he did not supply more detail about frequency of use,

distance required to be traveled, or problems presented by absence of a bicycle).

   6. Damages

       Having found liability, the Court now turns to the question of damages.

           a. Statute of Limitations

                   i. The FLSA Limitations Period

       Any claim under the FLSA for unpaid minimum wages, unpaid overtime, or

liquidated damages must be brought within two years after the cause of action accrued,

or three years if the violation was willful. 29 U.S.C. § 255(a). A violation is “willful” if the

employer either knew or showed reckless disregard for the matter of whether its conduct

was prohibited by the statute. Kuebel, 643 F.3d at 366. Courts have found violations to

be “willful” where employers “were very hands-on in their management of restaurant

operations” and would be unlikely not to know what hours deliverymen were working, Yu

G. Ke, 595 F. Supp. 2d at 250, and where “they made no effort to learn about the FLSA’s



                                              28
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 29 of 33



requirements,” Jin M. Cao v. Wu Liang Ye Lexington Restaurant, Inc., No. 08 Civ. 3725,

2010 WL 4159391, at *2 (S.D.N.Y. Sept. 30, 2010).

       Chen testified that he was aware that there were legal requirements for paying a

minimum wage and overtime. (Tr. (Chen) 121, 161-64.) And both Chen and Liu were

“hands on” employers, who would have been well-aware of their employees’ hours. The

Court finds that Defendants either knew or should have known that their conduct was

prohibited by law. Accordingly, the appropriate limitations period for Plaintiffs’ FLSA

claims is three years.

                 ii. The NYLL Limitations Period

       A claim under the NYLL must be brought within six years. N.Y. Lab. Law § 198(3);

accord Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 314 (S.D.N.Y.

2014). Plaintiffs filed their complaint on March 17, 2016, meaning that all of their claims

are well within the six year limitation period under NYLL.

          b. Liquidated Damages

       Plaintiffs assert that they are entitled to liquidated damages. Both the FLSA and

the NYLL provide for liquidated damages. An employer who violates the minimum wage

and overtime provisions of the FLSA is presumptively liable to the affected employees, in

addition to back-pay, for 100% of the unpaid wages as liquidated damages. 29 U.S.C. §

216(b) (“Any employer who violates the provisions . . . of this title [relating to minimum

wages and overtime compensation] shall be liable to the employee or employees affected

in the amount of their unpaid minimum wages, or their unpaid overtime compensation . .

. and in an additional equal amount as liquidated damages.”). However, the employer

may escape liability for such liquidated damages if the employer demonstrates that his



                                            29
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 30 of 33



violation of the FLSA was committed “in good faith and that he had reasonable grounds

for believing that his act or omission was not a violation” of the FLSA. 29 U.S.C. § 260.

       The NYLL also provides for liquidated damages “unless the employer proves a

good faith basis for believing that its underpayment of wages was in compliance with the

law.” N.Y. Lab. Law § 198(1–a); see also Garcia v. Giorgio’s Brick Oven & Wine Bar, No.

11 Civ. 4689, 2012 WL 3339220, at *4 (S.D.N.Y. Aug. 15, 2012) (“Effective April 9, 2011,

Sections 198(1-a) and 663(1) of the NYLL were amended to provide for liquidated

damages equal to one-hundred percent of the amounts underpaid.”). Plaintiffs may

recover liquidated damages for unpaid wages under either the FLSA or NYLL, whichever

provides for a greater recovery, see Morales v. Mw Bronx, Inc., No. 15 Civ. 6296, 2016

WL 4084159, at *10 (S.D.N.Y. Aug. 1, 2016), but they are not entitled to a double recovery

of liquidated damages. Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (per curiam)

(“We therefore interpret the NYLL and FLSA as not allowing duplicative liquidated

damages for the same course of conduct.”).

       Defendants have not presented any evidence indicating that their violations were

committed in good faith. To the contrary, Defendants were aware of the existence of

regulations regarding overtime and minimum wage and chose to disregard them. (See

Tr. (Chen) 121, 161-64.) Plaintiffs are, therefore, entitled to liquidated damages and they

have elected to pursue those damages pursuant to the NYLL.

          c. Damages Calculations

       Although Defendants are liable under both statutes, Plaintiffs are only entitled to

damages under one statute. See Gamero, 272 F. Supp. 3d at 498. The Court has

discretion to award Plaintiffs damages under “the statute providing the greatest amount



                                            30
         Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 31 of 33



of relief.” Id. As New York’s minimum wage was higher than the federal minimum wage

during the relevant time period, “Plaintiffs’ damages award under the NYLL necessarily

will subsume their award under the FLSA.” Hernandez, 2016 WL 3248493, at *31.

Therefore, the Court will calculate Plaintiffs’ recovery based on the difference between

the wages Plaintiffs actually received and the New York state minimum wage in effect at

the time. The Court has credited Plaintiffs’ testimony that throughout their employment,

they worked twelve hour shifts for six days per week. Based on his hours worked, his

salary, and the applicable minimum wage, Wang is entitled to $85,695.30 in damages

and an additional $85,695.30 in liquidated damages. Shen is entitled to $40,192.86 in

damages and an additional $40,192.86 in liquidated damages. These damages include

wages for unpaid overtime, “spread of hours” pay, and unpaid wages.

            d. Prejudgment Interest

         Plaintiffs are entitled to recover prejudgment interest on their unpaid wages under

the NYLL, which is set at nine percent per year. N.Y.C.P.L.R. § 5004. The Court has

discretion to choose a reasonable date from which prejudgment interest should accrue.

Santana v. Latino Express Restaurants, Inc., 198 F. Supp. 3d 285, 294-95 (S.D.N.Y.

2016).     Courts “often choose the midpoint of the plaintiff’s employment within the

limitations period.” Gamero, 272 F. Supp. 3d at 515 (internal quotation marks omitted);

accord Hernandez, 2016 WL 3248493, at *36.

         The Court finds that use of a midpoint is appropriate in this case. Therefore,

Plaintiffs are awarded prejudgment interest on their unpaid wage claims at a nine percent

annual rate as follows: Wang shall be awarded prejudgment interest on all his NYLL

claims arising from his time worked on or after May 15, 2014. Shen shall be awarded



                                             31
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 32 of 33



prejudgment interest on all his NYLL claims arising from his time worked on or after May

15, 2015. The parties are directed to submit for the Court’s consideration a proposed

calculation of damages based on the findings in this Decision and Order.

          e. Attorneys’ Fees and Costs

      Under the FLSA, a court “shall, in addition to any judgment awarded to the plaintiff

or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of

the action.” 29 U.S.C. § 216(b); see Jimenez v. KLB Food, Inc., 12 Civ. 6796, 2015 WL

3947273, at *1 (S.D.N.Y. June 29, 2015). The NYLL also provides that a successful

plaintiff may recover attorneys' fees and costs. N.Y. Lab. Law §§ 198, 663(1). Whether

an attorneys’ fee award is reasonable is within the discretion of the court. Black v.

Nunwood, Inc., 13 Civ. 7207, 2015 WL 1958917, at *4 (S.D.N.Y. April 30, 2015).

Accordingly, by January 4, 2019, Plaintiffs shall submit a request for reasonable

attorneys’ fees and costs with supporting documentation. Defendants shall submit their

opposition, if any, by January 18, 2019.

                                       Conclusion

      The Court finds that Plaintiffs are entitled to recover damages and attorneys’ fees

consistent with this Decision and Order. By December 21, 2018, the parties shall submit

a joint statement as to the amount of damages and interest thereon, and Plaintiffs shall

submit their application for reasonable attorneys’ fees and costs with supporting

documentation. The Court will then enter judgment in favor of Plaintiffs.




                                           32
       Case 1:16-cv-02015-RWL Document 82 Filed 11/26/18 Page 33 of 33



                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE


Dated: November 26, 2018
       New York, New York

Copies transmitted to all counsel of record.




                                           33
